Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/24/2019, 11/20/2019, 12/29/2020 and 09/24/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hasegawa (US20170037488).
As for claims 1-2 and 5-8, Hasegawa discloses a high strength hot dip galvanized steel sheet having a TS>1180 MPa and excellent bendability (paragraph [0116]), hence presently all within presently claimed compositions ranges as illustrated in Table 1 below.
Regarding microstructure, broad range of microstructure is disclosed in Hasegawa as follows:
0-10% ferrite,  15-60% martensite, 20-50% tempered martensite, 20-50% bainitic ferrite.
Haseqgawa further discloses a substantially identical process of making the steel sheet as required by instant process claim 6 as follows: (Claim 5)
Reheating a steel slab at 1200 C which the steel slab has Steel No E compositions
Finish hot rolling the reheated steel slab at 850-950 C (paragraph [0072]).  Using the following formula, Ar3 is calculated to be 586.86 C.  Hence,  850-950 C range is within instant claimed Ar3-1000 C.
Ar3 [° C] = 891-900 x C [%] + 50 x Si [%] -88 x Mn [%] + 190 x P [%] + 380 x Al [%]
Coiling 450-600 C (paragraph [0076]), hence within presently claimed coiling temperature <=720C.
Cold rolling the coiled hot rolled steel sheet and manufacturing a cold rolled steel sheet (paragraph [0079])
Performing an annealing heat treatment at (Ac3-20) to 950 C (paragraph [0086]) at dew point -45 to 20 C (paragraph [0083]).  Hence, both annealing temperature and dew point overlaps instant claimed annealing temperature and dew point
Cooling the cold rolled steel sheet on which the annealing heat treatment is performed at average cooling rate 5 C/s or more , hence overlapping instant claimed 100 C/s or lower.
instant claim 8.
The fact the steel sheet is both cold rolled and galvanized after the cooling (paragraph [0099]) meet instant claim 5 required wherein clause. 
Table 1
Element
Applicant
(weight %)
Hasegawa et al.
(weight %)
Steel No E
Table 1
Within
(weight %)
C
0.12-0.2
0.13
0.13
Si
<=0.5
0.3
0.3
Mn
2.5-4
2.5
2.5
P
<=0.03
0.012
0.012
                  S
<=0.015
0.001
0.001
Al
<=0.1
0.041
0.041
                  Cr
<=1
0.6
0.6
N
<=0.01
0.001
0.001
B (Claims 2 and 7)
Ti
Nb
<=0.005
              <=0.1
              <=0.1
0.001
0.059
0.012
0.001
0.059
0.012

 

Since the steel sheet product of Hasegawa has compositions that meet the instant application composition and is made from a similar process steps and overlapping process 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

As for claim 4,  Hasegawa’s broad range TS>=1180 MPa and excellent bendability suggest instant claimed wherein clause.
As for claims 3 and 9, instant claim 9 required decarburization is expected due to similar annealing temperature and similar dew point as indicated in rejection of claim 6 above.  Hence, content of carbon in the surface layer region being 0.12 % or less is resultant effect of such decarburizing a similar steel sheet with same original C content.

Hence, it would have been obvious to one skill in the art to replace Al bath with well-known zinc bath as hot dip galvanizing medium with expected success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733